*671MEMORANDUM **
Todd B. Guthrie, a licensed physician, appeals pro se from the tax court’s decision upholding a deficiency determination after Guthrie failed to file a tax return for tax year 2002. We have jurisdiction under 26 U.S.C. § 7482. We review a tax court’s legal conclusions de novo and its findings of fact for clear error. Charlotte’s Office Boutique, Inc. v. Comm’r, 425 F.3d 1203, 1211 (9th Cir.2005). We affirm.
The tax court properly upheld the deficiency determination based on the Form 4340 for the year in question because Guthrie failed to present any evidence rebutting the presumption of its correctness. See Hughes v. United States, 953 F.2d 531, 535 (9th Cir.1992).
We reject Guthrie’s contention that he was excused from filing a tax return on the ground that 26 U.S.C. § 151(d) sets forth the amount of a personal exemption as a formula rather than a fixed amount, because this argument does not undercut his obligation to use the formula to determine the amount of taxes owed. See 26 U.S.C. § 1 (setting forth basic tax rates for every income level); see also 26 U.S.C. § 6011 (requiring individuals liable for tax to provide a return).
We also reject Guthrie’s contention that the Paperwork Reduction Act (“PRA”) excuses him from filing a tax return on the ground that the Form 1040 for 2002 allegedly lacked a valid control number. See United States v. Hicks, 947 F.2d 1356, 1359-60 (9th Cir.1991) (rejecting taxpayer’s assertion that Form 1040’s failure to comply with the PRA due to lack of a valid control number excused his failure to file tax return). Guthrie’s remaining contentions are also unpersuasive.
All pending motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.